Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS The Board of Directors Linn Energy, LLC: We consent to the incorporation by reference in the registration statements (Nos.333-131153 and 333-151610) on FormS-8 and the registration statements (Nos.333-162357, 333-146120, 333-148061, and 333-148134) on FormS-3 of Linn Energy, LLC of our report dated December12, 2011, with respect to the Statement of Revenues and Direct Operating Expenses– Assets to be acquired from Plains Exploration& Production Company for the year ended December31, 2010, which report appears in the Form8-K of Linn Energy, LLC dated December12, 2011. /s/ KPMG LLP Houston, Texas December12, 2011
